Exhibit 10.1

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED

OPERATING AGREEMENT OF

IBG LLC

 

Dated as of May 3, 2007

 

 

 

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I.

ORGANIZATION

1

Section 1.1

Formation

1

Section 1.2

Company Name

1

Section 1.3

Purpose

1

Section 1.4

Principal Place of Business

1

Section 1.5

Term

1

Section 1.6

Filings; Agent for Service of Process

2

Section 1.7

Definitions

2

ARTICLE II.

CAPITAL

6

Section 2.1

Initial Capital

6

Section 2.2

Other Matters

6

ARTICLE III.

ALLOCATIONS

6

Section 3.1

Profits and Losses

6

Section 3.2

Other Allocation Rules

6

Section 3.3

Allocations of Taxable Income or Loss

7

ARTICLE IV.

DISTRIBUTIONS

7

Section 4.1

Net Cash Flow

7

Section 4.2

Tax Priority Distributions

7

Section 4.3

Manner of Distributions

7

ARTICLE V.

MANAGEMENT

8

Section 5.1

Authority of the Managing Member

8

Section 5.2

Right to Rely upon Managing Member

9

Section 5.3

Restrictions on Authority of Managing Member

10

Section 5.4

Duties and Obligations of the Managing Member

10

Section 5.5

Compensation and Expenses

11

Section 5.6

Signatures; Power of Attorney

11

ARTICLE VI.

RECORDS AND ACCOUNTING

11

Section 6.1

Records and Accounting

11

Section 6.2

Tax Information

12

Section 6.3

Tax Returns

12

 

i


--------------------------------------------------------------------------------


 

Section 6.4

Accounting Decisions

12

Section 6.5

Tax Elections

12

Section 6.6

Fiscal Year

12

Section 6.7

Tax Matters

12

ARTICLE VII.

AMENDMENTS; MEETINGS; VOTING

12

Section 7.1

Amendment

12

Section 7.2

Amendment to Articles of Organization

12

Section 7.3

Meetings of Members

13

Section 7.4

Proxy of Member

13

Section 7.5

Consent or Voting

13

ARTICLE VIII.

PROVISIONS RELATING TO MEMBERS

13

Section 8.1

Investment Representation

13

Section 8.2

Restrictions on Member’s Transfer of an Interest

13

Section 8.3

Documentation Regarding Interests

14

Section 8.4

Interests and Shares

14

ARTICLE IX.

MANAGING MEMBER

14

Section 9.1

Appointment of Managing Member

14

Section 9.2

Permitted Transfers

14

Section 9.3

Resignation of Managing Member

14

Section 9.4

Successor Managing Member

15

Section 9.5

Rights of Resigned Managing Member

15

ARTICLE X.

ADMISSION AND WITHDRAWAL OF MEMBERS

15

Section 10.1

Admission

15

Section 10.2

Withdrawal and Dissociation

15

ARTICLE XI.

DISSOLUTION AND LIQUIDATION

15

Section 11.1

Dissolution

15

Section 11.2

Winding-Up of Affairs

16

Section 11.3

Liquidating Distributions

16

ARTICLE XII.

MISCELLANEOUS

17

Section 12.1

Notices

17

 

ii


--------------------------------------------------------------------------------


 

Section 12.2

Binding Effect

17

Section 12.3

Construction

17

Section 12.4

Headings

17

Section 12.5

Severability

18

Section 12.6

Incorporation by Reference

18

Section 12.7

Further Action

18

Section 12.8

No Other Beneficiaries

18

Section 12.9

Variation of Pronouns

18

Section 12.10

Governing Law

18

Section 12.11

Waiver of Action for Partition

18

Section 12.12

Counterpart Execution

18

Section 12.13

Sole and Absolute Discretion

18

Section 12.14

Non-Arbitrability

18

 

iii


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED OPERATING AGREEMENT OF IBG LLC

This AMENDED AND RESTATED OPERATING AGREEMENT of IBG LLC (formerly known as
Interactive Brokers Group LLC) (the “Company”) is entered into and shall be
effective as of the commencement of business on the 3rd day of May, 2007, by and
among IBG Holdings LLC, a Delaware limited liability company (“IBG Holdings”),
and Interactive Brokers Group, Inc., a Delaware corporation (“IBGI”), pursuant
to the provisions of the Act, on the terms and conditions set forth hereinafter.

WHEREAS, the Company was originally established as The Timber Hill Group LLC,
and changed its name to Interactive Brokers Group LLC on February 15, 2001 and
to IBG LLC on November 20, 2006; and

WHEREAS, as a condition of the sale of Interests in the Company to IBGI and the
admission of IBGI to the Company as the Managing Member, IBG Holdings and IBGI
have agreed to restate the Operating Agreement of the Company as hereinafter set
forth.

NOW, THEREFORE, IBGI and IBG Holdings, as the holders of all of the Interests in
the Company, do hereby amend and restate the Operating Agreement of the Company
in its entirety as follows:

ARTICLE I.

ORGANIZATION

Section 1.1             Formation.  The Company was established as a limited
liability company and is and shall be governed by the provisions of the Act, as
hereinafter defined, and upon the terms and conditions set forth in this
Agreement.

Section 1.2             Company Name.  The name of the Company is IBG LLC, and
all business of the Company shall be conducted in such name.

Section 1.3             Purpose.  The purpose of the Company is any lawful act
or activity for which limited liability companies may be formed under Sections
34-100 to 34-242, inclusive, of the Act.

Section 1.4             Principal Place of Business.  The principal place of
business of the Company shall be at such place as the Managing Member may
designate.  The Managing Member may change the principal place of business of
the Company to any other place upon fifteen (15) days notice to the other
Members.

Section 1.5             Term.  The term of the Company commenced upon the filing
of the Articles of Organization as described in Section 1.6(a) and shall
continue until the winding up

1


--------------------------------------------------------------------------------


 

and liquidation of the Company, and the completion of its business following a
dissolution event, as provided in Article XII hereof.

Section 1.6             Filings; Agent for Service of Process.

(a)           The Articles of Organization of the Company were filed as required
by and in conformance with Section 34-121 of the Act (the “Articles of
Organization”) on July 1, 1996.  The Managing Member shall further cause to be
executed, filed and recorded and shall cause to be published, if required by
law, such other certificates or other instruments as may be necessary or
desirable under the laws of any state in which the Company does business.

(b)           The address to which the Secretary of State shall send service of
process is c/o Bergman, Horowitz & Reynolds, P.C., 157 Church Street, 19th
Floor, New Haven, Connecticut 06510.

(c)           Upon the dissolution and following the wind-up and liquidation of
the Company, the Managing Member shall promptly execute and cause to be filed
Articles of Dissolution in accordance with the Act and the laws of any other
states or jurisdictions in which the Company may have filed Articles or
certificates.

Section 1.7             Definitions.  Capitalized words and phrases used in this
Agreement have the following meanings:

“Act” means the Connecticut Limited Liability Company Act as set forth in Title
34, Chapter 613, Sections 34-100 to 34-242, inclusive, of the Connecticut
General Statutes, as amended from time to time (or any corresponding provisions
of succeeding law).

“Agreement” or “Operating Agreement” means this Amended and Restated Operating
Agreement of IBG LLC, as amended from time to time.  Words such as “herein,”
“hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this Agreement as a
whole, unless the context otherwise requires.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Interest in the Company held by such Member
pursuant to the terms of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Company” means IBG LLC, a Connecticut limited liability company.

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its

 

2


--------------------------------------------------------------------------------


 

adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managing Member.

“Exchange Agreement” means that certain Exchange Agreement, dated as of May 3,
2007, by and among IBGI, the Company, IBG Holdings and the former members of the
Company, pursuant to which, among other things provided therein, (i) the former
members of the Company contributed their interests in the Company to IBG
Holdings in exchange for interests therein, (ii) IBG Holdings sold to IBGI a
portion of IBG Holdings’ interests in the Company, (iii) the IBG Holdings
members were granted certain rights to have their interests redeemed by IBG
Holdings; (iv) IBG Holdings was granted certain rights to redeem the interests
of the IBG Holdings members; and (v) IBGI agreed to undertake public offerings
of IBGI Common Stock and to purchase interests in the Company from IBG Holdings
from time to time as specified therein.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i)            The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset, as
determined by the Company;

(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Managing
Member, as of the following times:  (a) the acquisition of an additional
Interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (b) the distribution by the Company to a
Member of more than a de minimis amount of Property as consideration for the
redemption of an Interest in the Company; (c) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); and (d) any
other circumstance when the Managing Member, in its discretion, determines that
a revaluation of the Property of the Company is necessary to properly reflect
the economic relationship of the Members to one another and the Company;

(iii)          The Gross Asset Value of any Company asset distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution; and

(iv)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account pursuant to Regulations Section
1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset Values shall not be
adjusted pursuant to this clause (iv) to the extent the Managing

 

3


--------------------------------------------------------------------------------


 

Member determines that an adjustment pursuant to clause (ii) above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment pursuant to this clause (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (i), clause (ii) or clause (iv) of this definition, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.

“IBGI Common Stock” means Class A common stock, par value $0.01 per share, of
IBGI.

“Interest” means an ownership interest in the Company by a Member, including any
and all benefits to which the holder of such an Interest may be entitled as
provided in this Agreement, together with all obligations of such Member to
comply with the terms and provisions of this Agreement.

“Liquidator” means the Managing Member or its successor or, if none, such other
Person selected by a vote of the Members to conduct the winding-up of the
Company and distribution of its assets following dissolution of the Company.

“Managing Member” means IBGI or a successor Managing Member appointed in
accordance herewith.

“Member” means IBG Holdings and IBGI or any other Person who has become a Member
pursuant to the terms of this Agreement and who has not ceased to be a Member. 
“Members” means all such Members.

“Net Cash Flow” means the gross cash proceeds from Company operations and from
sales or refinancings attributable to Company assets less the portion thereof
used to pay or establish reserves for all Company expenses, debt payments,
capital improvements, replacements and contingencies, all as reasonably
determined by the Managing Member.  Net Cash Flow shall not be reduced by
depreciation, amortization, cost recovery deductions or similar allowances, but
shall be increased by any reductions of reserves previously established.

“Person” means any individual, partnership, corporation, trust or other entity.

“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

4


--------------------------------------------------------------------------------


 

(v)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

(vi)          Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

(vii)         In the event the Gross Asset Value of any Company asset is
adjusted, the amount of such adjustment shall be taken into account as if gain
or loss from the disposition of such asset for purposes of computing Profits or
Losses;

(viii)        Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value; and

(ix)           In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such fiscal year or other
period.

“Property” means all real and personal property acquired by the Company and any
improvements thereto, and shall include both tangible and intangible property.

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such Regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“Shares” means the units into which the Interests are divided and by reference
to which votes of the Members are determined and allocations of Profits and
Losses and distributions of Net Cash Flow are made.  Shares are fungible, and
each Share shall have the same economic rights and exercise the same voting
power as each other Share.

“Tax Priority” with respect to a holder of Shares means, with respect to each
year, an amount equal to the sum of (i) the product of (A) the highest combined
federal, state and local income tax rate, taking into account the federal
deduction for state and local taxes, for individuals resident in New York City
and (B) the amount of allocations of taxable income (exclusive of net capital
gain) to the Shares of such holder with respect to such year and (ii) the
product of (A) the highest combined federal, state and local income tax rate,
taking into account the federal deduction for state and local taxes, on long
term capital gains for individuals resident in New York City and (B) the amount
of allocations of net capital gain to the Shares of such holder with respect to
such year; provided that the rates used to compute the Tax Priority shall be no
less than the actual combined federal, state and local income tax rates
applicable to the allocable shares of income and net capital gain of the
Managing Member.

5


--------------------------------------------------------------------------------


 

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, assign, mortgage, give, create a security
interest in or lien on, encumber, place in trust (voting or otherwise), pledge,
hypothecate, or otherwise dispose of.

ARTICLE II.

CAPITAL

Section 2.1             Initial Capital.  The names, addresses, Capital
Contributions and number of Shares of each of the Members, including any changes
thereto from time to time, shall be maintained in the records of the Company and
shall be made available to any Member upon request.

Section 2.2             Other Matters.

(a)           Except as otherwise provided in this Agreement, no Member shall
demand or receive a return of its Capital Contributions or its entitlements with
respect to its Shares, at any time, or withdraw from the Company without the
consent of the Managing Member.

(b)           No Member shall be liable for the debts, liabilities, contracts or
any other obligations of the Company by reason of this Agreement.  Except as
otherwise provided by this Agreement any other agreements among the Members or
applicable state law, no Member shall be required to make any additional Capital
Contributions to the Company or lend any funds to the Company; and no Member
shall have any personal liability for the repayment of any Capital Contributions
of any other Member.

ARTICLE III.

ALLOCATIONS

Section 3.1             Profits and Losses.  Profits and Losses of the Company,
and each item thereof, shall be allocated among the Members in accordance with
the number of Shares held by each.

Section 3.2             Other Allocation Rules.

(a)           It is the intention of the Members that all allocations provided
in this Agreement be made in accordance with Code Section 704(b), and Regulation
Section 1.704-1; and, notwithstanding anything to the contrary contained herein,
the Managing Member may provide for the allocation of any item or items, for tax
purposes or otherwise, including the allocation of any item or items to the
Members as may be necessary to be consistent therewith.

(b)           In the event of a change in ownership of Shares and for purposes
of determining the Profits, Losses or any other items allocable to any period,
Profits, Losses and

6


--------------------------------------------------------------------------------


 

any such other items shall be determined on a daily, monthly or other basis, as
determined by the Managing Member using any permissible method under Code
Section 706 and the Regulations thereunder.

Section 3.3             Allocations of Taxable Income or Loss.

(a)           Items of income, deduction, gain and loss that are recognized by
the Company for federal income tax purposes shall be allocated among the Members
consistent with the allocations of such items under Sections 3.1 and 3.2.  To
the extent appreciation or depreciation in asset values is reflected in capital
accounts prior to recognition for tax purposes, allocations shall be made in
accordance with the principles and provisions of Section 704(c) of the Code.

(b)           All items of federal income tax credit and items of tax credit
recapture shall be allocated among the Members in accordance with the Members’
interests in the Company as of the time the tax credit or credit recapture
arises, as provided in Regulation Section 1.704-1(b)(4)(ii).

(c)           Allocations pursuant to this Section 3.3 are solely for purposes
of federal, state and local taxes.  As such, they shall not affect or in any way
be taken into account in computing a Member’s capital account or share of
Profits or Losses or of distributions pursuant to any provision of this
Agreement.

ARTICLE IV.

DISTRIBUTIONS

Section 4.1             Net Cash Flow.  Except as provided in Section 4.2, Net
Cash Flow, as determined by the Managing Member, shall be distributed among the
Members at such times as the Managing Member determines, in its sole discretion.

Section 4.2             Tax Priority Distributions.  Subject to the availability
of Net Cash Flow, the Managing Member shall distribute to the Members on an
annual basis with respect to each year amounts equal to no less than the Tax
Priority with respect to their Shares for such year, such distributions to occur
within 105 days following the end of such year or by such earlier date as may be
necessary to enable the Managing Member to pay on a timely basis all applicable
federal, state and local income taxes for such year.

Section 4.3             Manner of Distributions.  Each distribution to the
Members shall be made to the holders of the Shares as reflected in registry of
Shares of the Company on the record date for the distribution and in proportion
to the number of Shares held by each Member.

7


--------------------------------------------------------------------------------


 

ARTICLE V.

MANAGEMENT

Section 5.1             Authority of the Managing Member.  Subject to the
provisions of Section 5.3, the Managing Member shall manage the business of the
Company and shall have all of the rights and powers which may be possessed by
managing members under the Act including, without limitation, the right and
power to:

(a)           acquire by purchase, lease or otherwise any real or personal
property which may be necessary, convenient, or incidental to the accomplishment
of the purposes of the Company;

(b)           deal in any Company assets, whether real property or personal
property;

(c)           operate, maintain, finance, improve, construct, own, grant options
with respect to, sell, convey, assign, mortgage and lease any real estate and
any personal property necessary, convenient, or incidental to the accomplishment
of the purposes of the Company;

(d)           execute any and all agreements, contracts, documents,
certifications, and instruments necessary or convenient in connection with the
management, maintenance and operation of Property, or in connection with
managing the affairs of the Company, including executing amendments to the
Agreement and the Articles of Organization in accordance with the terms of the
Agreement pursuant to any power of attorney granted by the Members to the
Managing Member;

(e)           borrow money and issue evidences of indebtedness necessary,
convenient or incidental to the accomplishment of the purposes of the Company,
and secure the same by mortgage, pledge, or other lien on any Property;

(f)            execute, in furtherance of any or all of the purposes of the
Company, any deed, lease, mortgage, deed of trust, mortgage note, promissory
note, bill of sale, contract or other instrument purporting to convey or
encumber any or all of the Property;

(g)           prepay in whole or in part, refinance, recast increase, modify or
extend any liabilities affecting the Property and in connection therewith
execute any extensions or renewals of encumbrances on any or all of the
Property;

(h)           care for and distribute funds to the Members by way of cash,
income, return of capital or otherwise, all in accordance with the provisions of
this Agreement; and perform all matters in furtherance of the objectives of the
Company or this Agreement

(i)            appoint officers and agents of the Company and delegate to such
Persons authority granted to the Managing Member hereunder;

8


--------------------------------------------------------------------------------


 

(j)            contract on behalf of the Company for the employment and services
of employees and/or independent contractors, such as lawyers, accountants, and
Members, and delegate to such Persons the duty to manage or supervise any of the
assets or operations of the Company, and enter into agreements with respect to
their activities on behalf of the Company;

(k)           engage in any kind of activity and perform and carry out contracts
of any kind (including contracts of insurance covering risks to Property and
Managing Member’s liability) necessary or incidental to, or in connection with,
the accomplishment of the purposes of the Company, as may be lawfully carried on
or performed by a limited liability company under the laws of each state in
which the Company is then formed or qualified;

(l)            vote securities held by the Company;

(m)          make any and all elections for federal, state and local tax
purposes including, without limitation, any election, if permitted by applicable
law:  (i) to adjust the basis of Property pursuant to Code Sections 754, 734(b),
and 743(b), or comparable provisions of state or local law, in connection with
transfers of Interests and Company distributions; (ii) to extend the statute of
limitations for assessment of tax deficiencies against the Members with respect
to adjustments to the Company’s federal, state, or local’ tax returns; and (iii)
to represent the Company and the Members before taxing authorities or courts of
competent jurisdiction in tax matters affecting the Company and the Members in
their capacities as Members and to execute any agreements or other documents
relating to or affecting such tax matters, including agreements or other
documents that bind the Members with respect to such tax matters or otherwise
affect the rights of the Company or the Members;

(n)           take, or refrain from taking, all actions, not expressly
proscribed or limited by this Agreement as may be necessary or appropriate to
accomplish the purposes of the Company;

(o)           institute, prosecute, defend, settle, compromise, and dismiss
lawsuits or other judicial or administrative proceedings brought on or in behalf
of, or against the Company or the Members in connection with activities arising
out of, connected with, or incidental to this Agreement, and to engage counsel
or others in connection therewith; and

(p)           acquire and enter into any contract of insurance which the
Managing Member reasonably deems necessary and proper for the protection of the
Company, for the conservation of any asset of the Company, or for any purpose
beneficial to the Company.

Section 5.2             Right to Rely upon Managing Member.  Any Person dealing
with the Company may rely (without duty of further inquiry) upon a certificate
signed by the Managing Member as to:

(a)           the identity of the Managing Member or any other Member;

9


--------------------------------------------------------------------------------


 

(b)           the existence or nonexistence of any fact or facts which
constitute a condition precedent to acts by the Managing Member or which are in
any other manner germane to the affairs of the Company;

(c)           the Members who are authorized to execute and deliver any
instrument or document of the Company; or

(d)           any act or failure to act by the Company or any other matter
whatsoever involving the Company or any Member.

Section 5.3             Restrictions on Authority of Managing Member.  Except
with the prior written consent of all of the Members, the Managing Member shall
not have the authority to:

(a)           do any act in contravention of this Agreement;

(b)           knowingly perform any act that would subject any Member to
personal liability for debts or obligations of the Company in any jurisdiction;

(c)           engage in any activity which substantially changes the nature of
the Company’s business;

(d)           sell all or a substantial portion of the Property of the Company;

(e)           merge or consolidate the Company with or into another entity;

(f)            convert the Company, by whatever means, into a corporation or
another form of business entity; or

(g)           dissolve or liquidate the Company.

Section 5.4             Duties and Obligations of the Managing Member.  The
Managing Member shall:

(a)           take all actions which may be necessary or appropriate (i) for the
continuation of the Company’s valid existence as a limited liability company
under the laws of the State of Connecticut (and of each other jurisdiction in
which such existence is necessary to protect the limited liability of the
Members or to enable the Company to conduct the business in which it is engaged)
and (ii) for the accomplishment of the Company’s purposes, including the
acquisition, development maintenance, preservation and operation of Property in
accordance with the provisions of this Agreement and applicable laws and
regulations;

(b)           devote to the Company such time as may be necessary for the proper
performance of all duties hereunder in the discretion of the Managing Member;

10


--------------------------------------------------------------------------------


 

(c)           be under a fiduciary duty to conduct the affairs of the Company in
the best interests of the Company and of the Members, including the safekeeping
and use of all of the Property and the use thereof for the exclusive benefit of
the Company;

(d)           use its reasonable efforts to cause the Company to be formed,
reformed, qualified or registered under assumed or fictitious name statutes or
similar laws in any state or country in which the Company owns property or
transacts business if such formation, reformation, qualification or registration
is necessary in order to protect the limited liability of the Members or to
permit the Company lawfully to own property or transact business; and

(e)           manage and control the affairs of the Company and in doing so use
its reasonable efforts to carry out the purpose of the Company for the benefit
of all of the Members and in exercising its powers, recognize its fiduciary
responsibility to the Company.

Section 5.5             Compensation and Expenses.

(a)           No Member shall receive any salary, fee or draw for services
rendered to or on behalf of the Company, except as the Managing Member shall
determine.

(b)           The Managing Member may charge the Company for expenses reasonably
incurred in connection with the Company’s business and operations.  For
avoidance of doubt, the Members acknowledge that IBGI has been formed to provide
access by the Company to the capital markets and IBG Holdings has been formed to
assure a continuity in management of the Company during the transition to public
ownership through IBGI.  The Members acknowledge and agree that the expenses of
operation and maintenance of IBGI and IBG Holdings shall be borne by the Company
as an expense of operations pursuant hereto.

Section 5.6             Signatures; Power of Attorney.  Subject to the
limitations imposed by Section 5.1, the signature of the Managing Member shall
be necessary and sufficient to convey title to any real property owned by the
Company or to execute any promissory notes, trust deeds, mortgages or other
instruments of hypothecation.  All of the Members agree that a copy of
appropriate provisions of this Agreement may be shown to the appropriate parties
in order to confirm the same, and further agree that the signature of the
Managing Member shall be sufficient to execute any documents necessary to
effectuate this or any other provision of this Agreement.  All of the Members do
hereby appoint the Managing Member as their attorney-in-fact for the execution
of any or all of the documents described herein.

ARTICLE VI.

RECORDS AND ACCOUNTING

Section 6.1             Records and Accounting.  Proper and complete records and
books of account of the business of the Company shall be maintained at the
Company’s principal place of business.  All books and records of the Company
shall be kept in accordance with Generally Accepted Accounting Principles in the
United States (U.S. “GAAP”).

11


--------------------------------------------------------------------------------


 

Section 6.2             Tax Information.  Prior to the day on which the
Company’s tax return for such fiscal year is filed, the Managing Member shall
cause to be delivered to each Person who was a Member at any time during such
fiscal year all information necessary for the preparation of such Member’s
federal income tax return, including a statement showing such Member’s
distributive share of the Company’s income, gains, losses, deductions, credits
and tax preferences for the taxable year of the Company ending within or with
its taxable year for federal income tax purposes, and the amount of any
distribution made to or for the account of such Member pursuant to this
Agreement; provided, however, that within ninety (90) days after the end of each
fiscal year, the Managing Member shall cause to be delivered to each such Person
an estimate of all such information.

Section 6.3             Tax Returns.  The Managing Member shall cause all
required federal and state and local information returns for the Company to be
prepared and timely filed with the appropriate authorities.

Section 6.4             Accounting Decisions.  All decisions as to accounting
principles used for financial reporting and tax accounting purposes shall be
made by the Managing Member on a basis that is acceptable to the Company’s
accountants notwithstanding any other provisions to the contrary contained in
this Agreement.

Section 6.5             Tax Elections.  The Managing Member may, from time to
time, make the tax elections it deems necessary, in its sole discretion to carry
out the business of the Company or the purposes of this Agreement.  However, the
Managing Member shall cause the Company to elect, pursuant to Code Section 754
of the Code, to adjust the basis of Company property upon the transfer of an
Interest or distribution of property as provided by the Code.

Section 6.6             Fiscal Year.  The fiscal year of the Company shall be
the calendar year.

Section 6.7             Tax Matters.  The Managing member shall act for the
Company as “tax matters partner” for purposes of Section 6231(a)(7) of the Code.

ARTICLE VII.

AMENDMENTS; MEETINGS; VOTING

Section 7.1             Amendment.  Except as otherwise required by law or as
provided elsewhere in this Agreement, this Agreement may be amended in any
respect only with the unanimous consent of the Members.

Section 7.2             Amendment to Articles of Organization.  In the event
this Agreement shall be amended pursuant to this Article VII, the Managing
Member shall amend the Articles of Organization to reflect such change if the
Managing Member deems such amendment to be necessary.

12


--------------------------------------------------------------------------------


 

Section 7.3             Meetings of Members.  Meetings for purposes of voting
shall be called by the Managing Member who shall be required to give written
notice thereof to all Members entitled to vote at such meeting no less than ten
(10) days and no more than thirty (30) days prior to the date of such meeting. 
Any such notice shall state briefly the purpose of the meeting, which shall be
held at a reasonable time and at the principal office of the Company or such
other location as shall be stated in the notice.

Section 7.4             Proxy of Member.  Each Member may authorize any Person
or Persons to act for it by proxy on all matters in which a Member is entitled
to participate, including waiving notice of any meeting or voting or
participating at a meeting.  Every proxy must be signed by the Member or its
attorney-in-fact.  Every proxy shall be revocable at the pleasure of the Member
executing it.

Section 7.5             Consent or Voting.

(a)           All voting shall be based on the Shares outstanding and not the
number of Members.

(b)           In the event that the consent or vote of the Members shall be
required for any action hereunder and no specific proportion is stated herein,
the affirmative vote of the Members holding more than fifty percent (50%) of the
total number of Shares outstanding shall be required for such action.  Where a
consent or vote of a specified percentage of Members or Interests is required,
the affirmative vote of Members holding at least such specified percentage of
the total number of Shares outstanding shall be required.

ARTICLE VIII.

PROVISIONS RELATING TO MEMBERS

Section 8.1             Investment Representation.  Each Member represents and
warrants that (a) its Interest is acquired for investment and not with a view to
the resale or other distribution thereof, (b) it is understood that none of the
Interests have been registered under the Securities Act of 1933 or any similar
legislation in any other country or jurisdiction, and that there may be no
market for any Interest, and (c) the Interest is obtained without the benefit of
any representation, warranty, or other assurance with respect to the financial
condition or prospects of the Company or its Members or other representatives
thereof.

Section 8.2             Restrictions on Member’s Transfer of an Interest.

(a)           Except as provided in paragraph (b) of this Section 8.2, no Member
may Transfer all or any portion of its Shares or any rights or entitlements
deriving from its Interest in the Company at any time or howsoever acquired
without the written consent of the remaining Members, which consent may be
denied for any reason whatsoever.

13


--------------------------------------------------------------------------------


 

(b)           Shares may be Transferred from time to time by IBG Holdings to
IBGI in exchange for the proceeds of the sale by IBGI of IBGI Common Stock
pursuant to and in accordance with the Exchange Agreement.

Section 8.3             Documentation Regarding Interests.  The Members’
Interests shall be documented and recorded by an entry on the Company’s books
and shall not be certificated or otherwise documented except as may be
determined by the Managing Member.  If any Transfer of a Member’s Interest is
permitted pursuant to the terms of this Agreement, such Transfer shall after
receipt by the Managing Member of all required documentation thereof be made by
a proper entry on the books of the Company.  Any Transfer which is required
pursuant to the terms of the Exchange Agreement may be effected by the Managing
Member without further action by the Transferring Member.

Section 8.4             Interests and Shares.  Upon the date of this Agreement,
the number of Shares into which the Interests are divided corresponds to the sum
of the number of shares of IBGI Common Stock outstanding and common shares
(representing membership interests) of IBG Holdings outstanding.  It is the
intent of the Members that this relationship remain constant throughout the term
of the Company.  It is anticipated that from time to time and without regard to
the Exchange Agreement, IBGI may issue additional shares of IBGI Common Stock
under incentive plans for employees (including IBGI’s 2007 Stock Incentive
Plan), in exchange for capital or in other arrangements that benefit the
Company.  In any such case, it is the intention of the Members that a
corresponding number of Shares shall be issued to IBGI in exchange for the
consideration received by it for its issuance of additional shares of IBGI
Common Stock.  If any shares of IBGI Common Stock are issued subject to
restrictions resulting in forfeiture to IBGI or are otherwise redeemed by IBGI,
a corresponding number of Shares of the Company shall be surrendered to the
Company by IBGI for cancellation.  Similarly, if any common shares of IBG
Holdings are forfeited to IBG Holdings and as a result thereof are no longer
outstanding, a corresponding number of Shares of the Company shall be
surrendered to the Company by IBG Holdings for cancellation.  These and other
adjustments to the number of Shares outstanding may be made from time to time as
necessary to properly reflect the relative Interests of the Members.

ARTICLE IX.

MANAGING MEMBER

Section 9.1             Appointment of Managing Member.  By the Members’
execution of this Agreement, IBGI is appointed as Managing Member.

Section 9.2             Permitted Transfers.  A Managing Member may transfer all
or any portion of its Interest to any Person only with the consent of the
remaining Members.

Section 9.3             Resignation of Managing Member.  Upon ninety (90) days
prior written notice, any Managing Member may resign.  In the event of the
resignation of a Managing Member, a successor Managing Member shall be appointed
as provided in Section 9.4 below.

14


--------------------------------------------------------------------------------


 

Section 9.4             Successor Managing Member.  If the Managing Member
ceases to act as Managing Member, the successor Managing Member shall be
selected by the majority vote of the Members.  The successor Managing Member
shall become a Managing Member upon its written acceptance of the appointment
and written agreement to be bound as a Managing Member under the terms of this
Agreement.  In the event a successor Managing Member is designated and accepts
the designation, the successor Managing Member shall assume all the duties and
obligations of the predecessor Managing Member set forth in this Agreement

Section 9.5             Rights of Resigned Managing Member.

(a)           The resignation of a Managing Member shall not affect its right to
reimbursement for expenses incurred.

(b)           A resigned Managing Member (which term, for purposes of this
section, shall include its successors and assigns) shall continue to have the
rights and obligations of a Member with respect to its continuing Interest, if
any.

ARTICLE X.

ADMISSION AND WITHDRAWAL OF MEMBERS

Section 10.1           Admission.  No Person, other than an existing Member,
shall acquire an Interest directly from the Company or otherwise be admitted as
a Member of the Company except with the consent of the Managing Member and an
approving vote of the remaining Members.  Any Person to be admitted as a Member
shall execute such documents and instruments, including an agreement to be bound
by the terms of this Agreement, and shall satisfy such other conditions as the
Managing Member shall require.

Section 10.2           Withdrawal and Dissociation.  No Member shall be
permitted to withdraw from the Company without the consent of the Managing
Member and an approving vote of the remaining Members.  Anything in Section
34-180 of the Act to the contrary notwithstanding, except as expressly provided
herein, no Member shall be entitled to receive any distribution of money or
other property prior to the dissolution and liquidation of the Company.

ARTICLE XI.

DISSOLUTION AND LIQUIDATION

Section 11.1           Dissolution.  The Company shall continue until the
occurrence of any one or more of the following events:

(a)           such time that the Managing Member, with an approving vote of the
remaining Members, determines to dissolve the Company; or

15


--------------------------------------------------------------------------------


 

(b)           upon the bankruptcy, resignation, dissolution, or withdrawal of
the Managing Member, or upon the occurrence of any event which, under the
provisions of the Act, would cause a dissolution; provided, however, that upon
such an occurrence, no dissolution shall occur if the Members, by a majority
vote, elect to continue the business of the Company and appoint a successor
Managing Member in accordance with Section 9.4.

No Member has the right, on account of any dissolution of the type described in
this Section 11.1, to have the Company’s assets applied to discharge its
liabilities or to have the value of its Interest ascertained or paid for.

Section 11.2           Winding-Up of Affairs.  Upon the dissolution of the
Company in accordance with the provisions of this Agreement, the Company shall
immediately commence winding up its affairs and shall file a notice of
dissolution or cancellation.  The winding-up of the affairs of the Company and
the distribution of its assets shall be conducted exclusively by the Liquidator,
who is hereby authorized to do all acts authorized by law for these purposes. 
Without limiting the generality of the foregoing, the Liquidator, in carrying
out such winding-up and distribution, shall have full power and authority to
sell all or any of the Company assets or to distribute the same in kind to the
Members.  Any assets distributed in kind shall be subject to all operating
agreements or other agreements relating thereto which shall survive the
termination of the Company.  Following the winding-up of the Company, the
proceeds from liquidation of Company assets shall be applied and distributed as
set forth in Section 11.3.

Section 11.3           Liquidating Distributions.

(a)           Following dissolution of the Company and incident to the
winding-up of the Company’s affairs, all debts and liabilities of the Company
shall be discharged in the order of priority provided by law.  The fair market
value of the respective remaining assets of the Company shall then be
determined; with the fair market value of any assets other than cash being
determined by an independent appraiser selected by the Liquidator with the
approval of a majority vote of the Members.  Thereupon, the assets of the
Company shall be distributed to the Members in proportion to the number of
Shares held by each Member in relation to the aggregate number of outstanding
Shares.  For purposes of such allocation only, it shall be assumed that the
assets of the Company other than cash had been sold for an amount equal to their
fair market value as determined above, and that the income, gain or loss from
such sale had been allocated in accordance with Article III.  Each Member shall
receive its share of the assets in cash or in kind, and the proportion of such
share that is received in cash may vary from Member to Member, all as the
Liquidator may decide.  Except as provided below, if such distributions are
insufficient to return to any Member the full amount of its Capital
Contributions, such Member shall have no recourse against the Company or any
other Member.

(b)           The proceeds of liquidation and any unliquidated assets of the
Company shall be distributed as provided in Section 11.3(a).  Any reserves
established by the Liquidator in the course of such distribution shall be held
for so long as the Liquidator shall deem necessary in a special account
maintained by the Liquidator for the purpose of paying contingent or unforeseen
liabilities or obligations.  At the time the Liquidator determines that there is
no longer

16


--------------------------------------------------------------------------------


 

a need for the reserve, it shall be distributed in the order of priority
established in Section 11.3(a).  The distribution of the reserve shall commence
where the initial distribution of the assets of the Company ended.  For purposes
of this Section 11.3, expenses of dissolution and liquidation shall be treated
as debts and obligations of the Company.

ARTICLE XII.

MISCELLANEOUS

Section 12.1           Notices.  All notices, consents, approvals, requests,
demands or other communications (“notices”) which any of the parties to this
Agreement may desire to be required to give hereunder, shall be in writing and
shall be deemed properly given if (i) hand delivered, (ii) sent by private or
public mail carrier which provides evidence of delivery, (iii) sent by United
States, certified or registered mail, postage prepaid, return receipt requested,
(iv) sent by facsimile transmission or (v) sent by electronic mail, in each case
addressed as follows:

(a)           to the Company, or the Managing Member, at the principal place of
business of the Company or to such other addresses as may be designated by the
Managing Member by notice to all Members pursuant to the terms of this Section;
and

(b)           to Members at the address set forth on the signature page hereto
or to such other addresses as may be designated by the respective Members by
notice to the Company from time to time.

Any distribution made, or notice given, to a Member at its last known address as
shown on the records of the Company shall be considered effective three (3) days
after deposit in any post office or branch post office, regularly maintained by
the United States government and shall completely satisfy the obligations of the
Company hereunder in respect of such distribution or notice.  Any notice to be
given by any Member may be given by counsel or attorney-in-fact for that Member.

Section 12.2           Binding Effect.  Unless otherwise provided herein, every
covenant, term, and provision of this Agreement shall be binding upon and inure
to the benefit of the Members and their respective heirs, legatees, legal
representatives, successors, transferees, and assigns, and shall inure to the
benefit of the Company, its successors and assigns.

Section 12.3           Construction.  Every covenant, term, and provision of
this Agreement shall be construed simply according to its fair meaning and not
strictly for or against the Company or any Member.

Section 12.4           Headings.  Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.

17


--------------------------------------------------------------------------------


 

Section 12.5           Severability.  Every provision of this Agreement is
intended to be severable.  If any term or provision hereof is illegal or invalid
for any reason whatsoever, such legality or invalidity shall not affect the
validity or legality of the remainder of this Agreement.

Section 12.6           Incorporation by Reference.  Every exhibit, schedule, and
other appendix attached to this Agreement and referred to herein is hereby
incorporated in this Agreement by reference.

Section 12.7           Further Action.  Each Member, upon the request of the
Managing Member, agrees to perform all further acts and execute, acknowledge,
and deliver any documents which may be reasonably necessary, appropriate, or
desirable to carry out the provisions of this Agreement.

Section 12.8           No Other Beneficiaries.  The rights and obligations of
the Members under this Agreement are for the exclusive benefit of the Members,
and no creditor or other party having dealings with the Company shall have any
right or claim hereunder.

Section 12.9           Variation of Pronouns.  All pronouns and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of Member or Members may require.

Section 12.10         Governing Law.  The laws of the State of Connecticut shall
govern the validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Members.  In the event this
Agreement is in conflict with any other agreement among any of the parties
hereto, the provisions of this Agreement shall prevail.

Section 12.11         Waiver of Action for Partition.  Each of the Members
irrevocably waives any right that it may have to maintain any action for
partition with respect to any of the Property of the Company.

Section 12.12         Counterpart Execution.  This Agreement may be executed in
any number of counterparts with the same effect as if all of the Members had
signed the same document.  All counterparts shall be construed together and
shall constitute one agreement.

Section 12.13         Sole and Absolute Discretion.  Except as otherwise
provided in this Agreement, all actions which the Managing Member may take and
all determinations which the Managing Member may make pursuant to this Agreement
may be taken and made at the sole and absolute discretion of the Managing
Member.  In the event there shall be more than one Managing Member, all such
actions and determinations shall be taken and made by the unanimous vote of all
Managing Members.

Section 12.14         Non-Arbitrability.  Notwithstanding any other provision of
this Agreement or any rules or regulations of any regulatory body, no
controversy, claim, or breach arising out of or relating to this Agreement shall
be submitted for settlement to a panel of arbitrators, and the

 

18


--------------------------------------------------------------------------------


 

Members agree that any such disputes shall be determined only by a court having
jurisdiction thereof in accordance with this Agreement.

[Signatures appear on the following page.]

19


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above set forth.

 

IBG HOLDINGS LLC

 

 

 

 

 

One Pickwick Plaza

 

 

Greenwich, CT 06830

 

 

Facsimile No.: (203) 618-5934

 

 

 

 

 

By:

/s/ Thomas Peterffy

 

 

 

Name: Thomas Peterffy

 

 

 

Title: Managing Member

 

 

INTERACTIVE BROKERS GROUP, INC.

 

 

 

 

 

One Pickwick Plaza

 

 

Greenwich, CT 06830

 

 

Facsimile No.: (203) 618-5934

 

 

 

 

 

By:

/s/ Thomas Peterffy

 

 

 

Name: Thomas Peterffy

 

 

 

Title: Chairman, Chief Executive

 

 

 

Officer and President

 


--------------------------------------------------------------------------------